DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s addition of new claims 11 and 12 in the reply filed on 08/18/2021 is acknowledged.
Claims 1-12 are under consideration in this Office Action. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/18/2021, with respect to Draings have been fully considered and are persuasive.  The Objection of Drawings has been withdrawn. 
Applicant’s arguments see Remarks, filed 08/18/2021, with respect to Rejection of claims 1-10 have been fully considered and are persuasive.  The Rejection of Claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose memory device “wherein one bit line of the second bit line pair is electrically connected to the first transistors of the B first memory cells and the second transistors of the F second memory cells, wherein another bit line of the second bit line pair is electrically connected to the first transistors of the C first memory cells and the second transistors of the E second memory cells, wherein the first cell array and the second cell 
In re Claim 2, prior-art fails to disclose a memory device “wherein one bit line of the second bit line pair is electrically connected to the B first memory cells and the F second memory cells, wherein another bit line of the second bit line pair is electrically connected to the C first memory cells and the E second memory cells, and wherein the first cell array and the second cell array overlap with each other.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893